COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Lemons ∗ and Senior Judge Cole
Argued at Richmond, Virginia


RONALD CLYDE IVERSON
                                         MEMORANDUM OPINION ∗∗ BY
v.   Record No. 0314-99-2                JUDGE DONALD W. LEMONS
                                              APRIL 25, 2000
THERESE ROSE IVERSON


             FROM THE CIRCUIT COURT OF MADISON COUNTY
                       John R. Cullen, Judge

          Donald K. Butler (Ann Brakke Campfield;
          Rae H. Ely; Morano, Colan & Butler; Rae H.
          Ely & Associates, on briefs), for appellant.

          Annie Lee Jacobs (Tracey C. Hopper; Parker,
          McElwain & Jacobs, P.C., on brief), for
          appellee.


     Ronald Iverson ("husband") appeals certain portions of a

divorce decree entered by the Circuit Court of Madison County.

Incorporated into that court's November 4, 1998 decree were the

findings of fact and conclusions of law from an opinion letter

dated September 10, 1998.




     ∗
       Justice Lemons prepared and the Court adopted the opinion
in this case prior to his investiture as a Justice of the
Supreme Court of Virginia.
     ∗∗
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
                           I.   BACKGROUND

     Therese Iverson and Ronald Iverson married on July 9, 1966

in Chicago, Illinois.   Husband owned Iverson Perennial Gardens

("IPG").   Wife worked outside the home from the time of the

parties' marriage through 1989, the last six years working for

IPG as an employee.

     In 1996, husband sold IPG to Hines Horticulture for

$10,250,000 plus payments of $75,000 per year pursuant to a

three-year consulting agreement, under which husband worked

approximately 20-30 days per year and was prohibited from

selling plants in the United States for the three-year period

beginning August 30, 1996.

     The subject of this appeal concerns either the valuation or

distribution of the following properties:

     1.    Edgewood Farm, an 1853 Greek revival home that the

Iversons purchased and renovated in Madison County, Virginia.

Upon divorce, it was valued at $1,500,000 and was subject to two

mortgages totaling $694,793.94.    Wife sold Edgewood Farm after

the September 10, 1998 opinion letter, but before entry of the

final decree on November 4, 1998.

     2.    Three tracts of land in Illinois, including:   a 34.286

acre property located in Lake County and valued at $1,300,000; a

24.59 Lake County property valued at $4,000,000; and a 69.62

acre Kane County property valued at $975,000, less a mortgage

balance of $264,080, resulting in $710,920 net equity subject to

                                - 2 -
division.     After the hearing, husband sold a portion of the Kane

County property.

        3.   A villa in St. Martin valued at $900,000.

        4.   Property in Trenton, South Carolina valued at $65,000,

less a mortgage balance of $46,000 resulting in $19,000 net

equity subject to division.

        Wife filed a Bill of Complaint for divorce on August 2,

1996.    In the divorce decree of March 2, 1998, the court

reserved jurisdiction to resolve equitable distribution and

spousal support.     At the time of the hearing, the parties'

primary assets derived from the sale of IPG that was invested in

Oppenhiemer accounts, the Illinois real estate, a villa in St.

Martin and Edgewood Farm.

        After taking evidence ore tenus over five days, the court

found that the marital assets had a total value of approximately

$9,872,000.     The trial court ordered that the value of assets

not connected with IPG be divided equally between the parties

and that assets related to IPG be allocated 65% to husband and

35% to wife.     The court further found that husband had wasted

certain assets during the parties' separation and charged him

with the value of those assets.     Husband received net assets

(exclusive of tangible personal property) which the trial court

valued at approximately $5,903,000, and wife received assets

(exclusive of tangible personal property) which the trial court

valued at approximately $3,873,000.

                                  - 3 -
     On appeal, husband contests certain portions of the decree

entered November 4, 1998 by the Circuit Court of Madison County. 1

                      II.   EQUITABLE DISTRIBUTION

     "Fashioning an equitable distribution award lies within the

sound discretion of the trial judge and that award will not be

set aside unless it is plainly wrong or without evidence to

support it."     Srinivasan v. Srinivasan, 10 Va. App. 728, 732,

396 S.E.2d 675, 678 (1990); Code § 8.01-680.     In matters of

equitable distribution, a court must classify the property as

separate or marital, assign a value to the property based on the

evidence presented by both parties and, finally, distribute the

property to the parties, considering the factors present in Code

§ 20-107.3(E).     See Marion v. Marion, 11 Va. App. 659, 665, 401

S.E.2d 432, 436 (1991).

     On appeal, husband maintains that the trial court erred by:

(1) valuing the 24.59 acre parcel of land in Lake County,

Illinois at $4,000,000; (2) allocating certain tax liabilities

to him; (3) failing to consider the liquidity of certain assets;

and (4) awarding spousal support without proper consideration of

his change in income in 1999, wife's expenses and the income

earning character of the assets distributed.     Finding no

reversible error, we affirm the decree.


     1
       The finality of that decree was suspended by subsequent
orders of the court to allow husband time to transfer real
estate and post an appeal bond.


                                  - 4 -
         A.    Valuation of the 24.59 acre tract at $4,000,000

     The trial court accepted wife's expert's opinion that the

24.59 acre Lake County tract was valued at $4,000,000.

Approximately 68% of the 24.59 acres is located within the

Village of Long Grove and is zoned R-2 (residential) which

permits residential use with a maximum density of one lot per

two acres. 2    The remaining 7.84 acres is in unincorporated Lake

County and is currently zoned C (countryside/agricultural).

James Gibbons, a Chicago real estate appraiser, testified as

wife's expert in valuation.     He testified that these 24.59 acres

had a value of $4,000,000 based on a sales comparison valuation

approach and other factors.     He arrived at this conclusion

assuming the highest and best use of the property would require

the owner to annex the unincorporated portion into the Village

of Long Grove, demolish the existing improvements, and develop

the site with a mixed-use commercial development plan

commensurate with Long Grove's comprehensive plan.     He also

based his conclusion in part on sales comparisons, financial

statements given by Mr. Iverson to a bank and a farm credit

organization, and an offer to purchase.

     In reaching the "Fee Simple Market Value" opinion wife's

expert stated, "the three commonly-used approaches to value are


     2
       Long Grove is a small affluent community with an average
household income of $160,000 and an average home price of
$365,000. Houses built within the past three years have been in
the $1,000,000 range.

                                  - 5 -
the Cost, Income Capitalization, and Sales Comparison

Approaches.   Since the improvements were determined to not have

contributory value to the underlying land value, the Cost and

Income Approaches were not applicable."

     Under "purpose and intended use of appraisal" the expert

stated:   "The purpose of this appraisal is to estimate the

Market Value (as defined on the following page) of the subject

property.   The intended use of this appraisal is to provide the

Client with a Market Value estimate for purposes of a division

of marital assets."

     "Market Value" is defined in the expert's report as:

            The most probable price which a property
            should bring in a competitive and open
            market under all conditions requisite to a
            fair sale, the buyer and seller each acting
            prudently and knowledgeably, and assuming
            the price is not affected by any undue
            stimulus. Implicit in this definition is
            the consummation of a sale as of a specified
            date and the passing of title from seller to
            buyer under conditions whereby:

            1. Buyer and seller are typically
            motivated:

            2. Both parties are well informed or well
            advised, and acting in what they consider
            their best interests;

            3. A reasonable time is allowed for
            exposure in the open market;

            4. Payment is made in terms of cash in U.S.
            dollars or in terms of financial
            arrangements comparable thereto; and

            5. The price represents the normal
            consideration for the property sold


                                - 6 -
             unaffected by special or creative financing
             or sales concessions granted by anyone
             associated with the sale.

The expert further noted:

             Although currently zoned low-density
             residential, per the Village of Long Grove's
             Comprehensive Plan (dated 8/27/91), the
             subject property is one of 4
             commercially-oriented planning subareas that
             are covered by detailed plans within the
             Comprehensive Plan. The Plan states that
             "these special subarea plans also should
             serve as a guide for the future development
             of such important Village areas."

     Husband contends that the valuation is speculative because:

     1.     Development of the land requires the widening of a

neighboring highway, the addition of turning lanes and the

addition of signal lights.

     2.     Municipal water and sewer is not currently available on

the site.

     3.     Based on its soil type, there would be additional costs

to establish proper foundations for construction.

     4.     A portion of the property is in a wetland and could not

be developed without a permit from the Army Corps of Engineers.

     Husband's expert witness, Ronald Keating, a real estate

broker from Chicago, testified as to his familiarity with this

property, both as a prospective purchaser and as the listing

real estate agent.    His firm was initially interested in

developing these 24.59 acres for retail, office and industrial

use and spent three years exploring its development potential.


                                 - 7 -
However, according to Keating, officials from the Village of

Long Grove refused to support any type of commercial development

on this property.   Keating explained that Long Grove is an area

of the state where growth is neither encouraged nor wanted.    His

firm spent over $100,000 in preparing site plans and engineering

studies to determine its development potential.

     Keating listed the property for sale and marketed it for

two years.   Hamilton Partners eventually submitted an offer to

purchase this land plus 3.15 acres of Iverson's 34.286 acre

tract.   This offer was contingent upon husband's cooperation in

obtaining new zoning and upon the annexation and rezoning of

another 25 acres owned by a third party so that the total

acreage could be developed together into a single family

residential subdivision.   The offer was rejected in part because

of contingencies and in part because of price.

     Keating testified that after two years as the listing

agent, no viable purchasers had come forward for the property.

Keating's opinion was that he could market the 24.59 acre parcel

and the 34.286 acres parcel together with no contingencies to

sell within one year for a price of $500,000. 3

     Wife's other evidence of the value of the property

consisted of the offer by Hamilton Partners in August, 1997 to

purchase the 24.59 acre parcel (together with 3.15 acres of the


     3
       This represents an average value of approximately $8,492
per acre.

                               - 8 -
34.286 acre parcel) for the sum of $3,652,506.    In addition,

husband had signed a financial statement on August 15, 1995,

under penalty of federal criminal prosecution certifying that

the value of the Long Grove real estate was $3,500,000 and a

second financial statement on February 1, 1996, showing the

value of the Long Grove property at $3,500,000.   Furthermore,

husband had previously offered $62,500 per acre for an adjoining

property similarly situated, and an earlier listing of the 24.59

acres for sale at $170,000 per acre or $4,180,300.   Finally,

there was a current listing of the same 24.59 acres, plus an

additional 22.41 acres, at $5 per square foot or $6,087,510.

     The trial judge noted:

          Each of the experts testified extensively as
          to his valuation of the properties and the
          basis for his opinion. In addition,
          numerous exhibits were introduced to support
          the position of the parties and the experts
          as to value. Mr. Keating's opinion as to
          the values for the properties is far less
          than the current listing price on the 34.286
          acre parcel and the 24.59 acres, and the
          listing price on the 69.62 acre parcel when
          that listing expired a year ago. Mr.
          Keating's values are also much less than the
          market values placed on the properties by
          Mr. Iverson as contained in his financial
          statements for Nations Bank dated August 15,
          1995, and Palmetto Farm Credit dated
          February, 1996.

     On appeal the evidence is considered in the light most

favorable to the party prevailing in the trial court.    "'Where

the trial court's decision is based on an ore tenus hearing, its

determination will not be disturbed on appeal unless plainly

                              - 9 -
wrong or without evidence to support it.'"      Gamble v. Gamble, 14

Va. App. 558, 563, 421 S.E.2d 635, 638 (1992) (quoting

Schoenwetter v. Schoenwetter, 8 Va. App. 601, 605, 383 S.E.2d

28, 30 (1989)).    "Where experts offer conflicting testimony, it

is within the discretion of the trial court to select either

opinion."     Rowe v. Rowe, 24 Va. App. 123, 140, 480 S.E.2d 760,

768 (1997).

     Husband maintains that the valuation placed upon the

property by wife's expert was speculative and should have been

rejected.    Husband notes that the valuation is based in part

upon an offer to purchase that required rezoning, annexation by

the Village of Long Grove, acquisition of property not belonging

to husband and other contingencies.      Additionally, husband

points to the use of comparable properties for valuation and

argues that the properties utilized were dissimilar in nature.

However, wife's valuation is based on much more than these

factors.

     Wife's expert, Gibbons, possessed the designation "MAI"

(Member of the Appraisal Institute) and presented detailed

written appraisals of the property in addition to his testimony.

Among the factors utilized by Gibbons were:

     a.     Husband's two financial statements under oath listing

     the value of the property at $3,500,000, two years prior to

     the date of valuation in this case;



                                - 10 -
     b.   Husband's offer to purchase adjacent property at

     $62,500 per acre;

     c.   Husband's earlier listing for the sale of the property

     at $170,000 per acre for a total of $4,180,300;

     d.   Husband's current listing for the sale of the property

     at $6,087,510;

     e.   The Hamilton Partners' offer to purchase the property

     (plus 3.15 acres of adjoining property owned by husband)

     for $3,652,506 (with many contingencies) which was rejected

     in part because of contingencies and in part because of

     price, and

     f.   Comparable properties.

     Husband's expert was the listing agent for the property and

valued the property at $500,000 despite a current listing price

of $6,087,510.    We cannot say that the trial judge was plainly

wrong or without evidence to support his judgment accepting the

valuation of wife's expert.

                   B.   Allocation of tax liability

     The trial court divided the marital assets so that wife

received 35% and husband 65% of those assets connected with IPG,

including the value of the real estate in Illinois and South

Carolina, the accounts receivable from the sale, other IPG

related assets and the bank and stock accounts containing the

remaining proceeds from the sale of the business.     The trial

court ordered that wife pay 35% of the 1998 income taxes

                                - 11 -
attributable to marital accounts and that husband pay the

remainder of the income taxes for 1998.   The trial court further

ordered husband to pay all remaining income taxes, penalties or

interest for 1997 and prior years for the "parties jointly, for

himself personally, for the corporations, partnerships, or other

business entities in which he then had any interest," and also

entitled him to any refund due.   Husband contends that he is now

facing a potential tax liability of $2,000,000.

      When considering valuation of the marital estate, "Code

§ 20-107.3 'mandates' that trial courts determine the ownership

and value of all real and personal property of the parties."

Johnson v. Johnson, 25 Va. App. 368, 373, 488 S.E.2d 659, 662

(1997).   The litigants, however, have the burden of presenting

sufficient evidence for the court to discharge its duty.      See

id.   The court will "look to current circumstances and what the

circumstances will be 'within the immediate or reasonably

foreseeable future,' not to what may happen in the future."

Srinivasan, 10 Va. App. at 735, 396 S.E.2d at 679 (quoting Young

v. Young, 3 Va. App. 80, 81-82, 348 S.E.2d 46, 47 (1986)).

      At the time of trial, husband had not completed his 1996

and 1997 tax returns.   Husband's accountant testified that the

IRS was "delving into" certain issues, that the IRS had

requested documents, and that he had discussed certain matters

with an IRS agent.   He also put the tax liability at about

$200,000 to $300,000 for 1992 and about $40,000 for 1995.     The

                              - 12 -
only other information on this subject before the court was a

Motion to Reconsider Allocation of Tax Liabilities and Expenses

to the Parties filed by husband's counsel, together with an

attached letter from husband's accountant asserting that, as of

September 12, 1998, he was still "working with" the IRS and that

husband "[is] looking at a potential tax liability of almost

$2,000,000."   The motion was filed after the court rendered its

decision.

     On January 6, 1998, the trial court gave the parties leave

to present additional evidence about outstanding tax matters.

Evidence was presented that $1,656,000 of marital funds had been

paid to the IRS and the Virginia Department of Taxation for

corporate taxes potentially owed for 1996.   On June 20, 1998,

the trial court ordered, prior to its equitable distribution

ruling, that $474,115 of marital funds be paid toward husband's

individual federal and state income tax returns for 1997.   By

letter to counsel of June 26, 1998, the court requested

additional evidence of tax consequences.   The September 10, 1998

opinion letter expressly mentioned the court's having asked the

parties post-trial to present their respective positions to the

court about tax matters.

     The trial judge, in his letter opinion and in court prior

to the entry of the decree, specifically stated that he had

considered all of the factors of Code § 20-107.3 in fashioning

the equitable distribution award and explained his reasoning

                              - 13 -
about the various factors.    While it is true that husband has

received a significantly higher percentage of the tax liability,

this alone does not indicate an improper division between the

parties.   Virginia's statutory scheme of equitable distribution

does not have a presumption favoring an equal distribution of

assets or liabilities.     See Papuchis v. Papuchis, 2 Va. App.

130, 132-33, 341 S.E.2d 829, 830-31 (1986).

       Fashioning an equitable distribution award lies within the

sound discretion of the trial judge and that award will not be

set aside unless it is plainly wrong or without evidence to

support it.     See Srinivasan, 10 Va. App. at 732, 396 S.E.2d at

678.   In making his equitable distribution award the trial judge

issued a written letter opinion and further explained his ruling

orally to the parties prior to the entry of the decree.      The

twenty-three page letter opinion clearly demonstrates

consideration of the statutory factors required in making an

equitable distribution award.    The court specifically requested

counsel to provide evidence concerning potential tax

consequences.    The burden is upon the parties to provide

sufficient evidence to the trial court from which to make an

equitable distribution award.     See Johnson, 25 Va. App. at 373,

488 S.E.2d at 662.

       Prior to its letter opinion, evidence regarding tax

consequences in the record in response to the invitation of the

trial court was limited to "federal and state income taxes for

                                - 14 -
the years 1996 and 1997 may not be finalized" although

substantial "payments ha[d] been made," and "the 1996 tax year

[was] being audited."   After the trial judge issued his letter

opinion, husband filed a "Motion to Equalize the Equitable

Distribution Valuation Risks to Each Party and to Value all Real

Estate Consistent with their Net Values" and "Motion to

Reconsider Allocation of Tax Liabilities and Expenses to the

Parties."   At a hearing on the motions, the trial court stated:

            The Court considered the tax liability of
            the parties on the evidence that was
            presented to it, and back in June the Court
            was ready at that time to finalize its
            opinion, this opinion went through several
            drafts, the Court reviewed all the evidence
            in what I would call great detail, . . . .
            And the Court is not going back now and
            recalculate these figures. . . . The Court
            believes that its ruling was supported by
            the evidence, and I'm not going to
            reconsider the allocation of either the tax
            liabilities or the expenses of the parties,
            particularly in light of the fact that the
            Court awarded a distribution that was not a
            50/50 distribution, all those issues were
            before the Court when it ruled.

     Based upon the evidence before the trial judge after

specific invitation to address tax consequences to the parties,

we cannot say that the trial judge was plainly wrong or without

evidence to support his ruling that the proceeds of the sale of

IPG would be split 65% to husband and 35% to wife with tax

liability for the 1998 federal and state income tax in

proportion to the division but with all other tax liability or

refund being the responsibility or the benefit of husband.

                               - 15 -
Given the opportunity to present evidence on the issue prior to

the trial court's ruling, we do not consider it an abuse of

discretion to deny the motion to reconsider.

     Having considered the tax consequences to each party in

making the equitable distribution award, the trial court was not

required to frame its ruling to minimize or eliminate all

negative tax consequences to husband.    See Code

§ 20-107.3(E)(9).    Accordingly, we find no reversible error on

these grounds.

         C.   Did the trial court err by failing to consider
                       the liquidity of assets?

     Pursuant to the trial court's equitable distribution award,

husband retained marital assets with a total value of

approximately $8,003,000, less payment to wife of a lump sum of

$2,100,000.    The court permitted him to satisfy a portion of the

award by transferring to her the 34.286 acres in Lake County,

Illinois, valued at $1,300,000 and 20.05 acres in Kane County,

Illinois, valued at $280,700. 4   Husband elected to transfer these

portions to wife.    After the transfers to wife and adjustment

for the lump sum payment, husband retains assets valued by the

court at approximately $5,903,000, and wife receives assets




     4
       This was the remaining acreage from the 69.62 acres in
Kane County that existed at the time of the hearing. Husband
sold a portion of this property prior to the entry of the
decree.


                                - 16 -
valued by the court at approximately $3,873,000 plus tangible

personal property. 5

     On appeal, husband contends that he received illiquid

assets that may be worth less that the value established by the

court.   According to husband, wife received assets with greater

liquidity.

     The two largest assets transferred to wife were Edgewood

Farm and the St. Martin real estate.      The court found the net

equity in Edgewood Farm to be $805,206.      This property was sold

prior to the entry of the decree.    The St. Martin real estate

was valued at $900,000.   This was investment property in a

complex that had a rental manager.       Wife also has received or

will receive a cash lump sum from husband of $519,300.

     The trial court specifically found that all the parties'

real estate is non-liquid.   The asset that husband received with

the greatest value was the 24.59 acre parcel in Lake County,

Illinois.    Husband claims this land is illiquid because he has

unsuccessfully tried to sell it for approximately five years.

Edgewood Farm was sold after the judge's opinion letter but

prior to entry of the decree.    Likewise, the majority of Kane

County property allocated to husband was sold prior to entry of

the decree.   Husband received 65% of the bank and investment

account assets; as of the date of trial those accounts were the


     5
       She also retains 100% of her interest in a pension plan
that will provide monthly payments at age 65.

                                - 17 -
only liquid assets of the parties and husband received most of

them.       The other assets allocated to husband included accounts

receivable from Josh Batist and Marlene Frisbee and a promissory

note from Karen Zaucha. 6

        When fashioning an equitable distribution award, the trial

court is not required "to quantify or elaborate exactly what

weight or consideration it has given to each of the statutory

factors [of Code § 20-107.3(E)]."        Woolley v. Woolley, 3 Va.

App. 337, 345, 349 S.E.2d 422, 426 (1986).         The trial court's

allocation of liquid and non-liquid assets is a matter of

discretion.      Nowhere does the law require parties to receive a

proportionate or equal share of the liquid and the non-liquid

assets.      The court is required only to consider "the liquid or

nonliquid character of all marital property."        Code

§ 20-107.3(E)(8).      The record reflects that the trial court did

consider this factor.

                            D.   Spousal Support

        The trial court awarded wife $1,700 per month as spousal

support.      Husband assigns error to that determination based on

three grounds.      We dispose of each ground in turn.

        First, husband claims that the court incorrectly considered

his earning capacity.


        6
       The value of the Accounts Receivable from Josh Batist and
Marlene Frisbee are worth $12,000 and $40,000 respectively. The
total debt of Karen Zaucha is worth $192,503.29.


                                   - 18 -
          When considering the issue of spousal
          support, whether in a modification or
          initial award determination, the trial court
          must take into account the receiving
          spouse's needs and ability to provide for
          the needs, and balance those against the
          other spouse's ability to provide support,
          even when the payor spouse has retired in
          good faith at a "normal" retirement age.

Stubblebine v. Stubblebine, 22 Va. App. 703, 710, 473 S.E.2d 72,

75 (1996) (en banc); see Code § 20-107.1.     "The trial court

. . . may consider earning capacity as well as actual earnings

in fashioning the award so long as it applies 'the circumstances

in existence at the time of the award.'"    Stubblebine, 22 Va.

App. at 708, 473 S.E.2d at 74 (quoting Payne v. Payne, 5 Va.

App. 359, 363, 363 S.E.2d 428, 430 (1987)).

     In Stubblebine, the husband was sixty-four years old, had

twice retired during the marriage, and was a part-time

consultant during his retirement when the marriage disintegrated

and the parties separated.   During the divorce, both of his

consulting contracts were terminated.   Nevertheless, this Court

held that Mr. Stubblebine was capable of gainful employment and

"regardless of whether [he] had chosen a more relaxed retirement

rather than pursuing an active retirement, the fact remain[ed]

that he [was] capable of gainful employment."     Id. at 711, 473

S.E.2d at 76.

     "In determining the amount of an award, the court must

consider all of the factors set forth in Code § 20-107.1.    The

court's decision is presumed correct and will not be disturbed

                              - 19 -
unless some injustice has been done," or unless the decision is

contrary to the evidence or plainly wrong.     Id. at 707, 473

S.E.2d at 74.   At the time of the award, husband was employed

and earned $75,000 annually as a consultant.    He admitted that

he earned that amount working 20 or 30 days over a twelve-month

period.   He indicated his intention to work out of his home in

Madison County and once his income from the consulting contract

with Hines expired, so, too, did his non-competition agreement,

enabling him to work in the same line of work.    Accordingly, we

cannot say that the trial court abused its discretion in its

determination of husband's earning capacity.

     Second, husband claims that the court incorrectly assessed

wife's expenses with respect to the ownership of Edgewood Farm.

The two mortgages against the property totaled $694,793.94, and

the monthly payments totaled $7,327.    Husband contends that the

court, in determining a monetary award, should not have

considered the amount of the mortgage payments.    Husband is

especially concerned since wife sold Edgewood Farm prior to the

entry of the court's decree, thereby eliminating an expense of

$7,327 per month.

     In its award of real property to wife, the trial judge

wrote, "Edgewood Farm with the adjoining 84 acres, . . . is to

be transferred to Ms. Iverson, and she will assume any

indebtedness secured by the same and hold Mr. Iverson harmless

from the [sic] these debts."   Later, in the award of spousal

                               - 20 -
support, the court considered wife's needs and wrote, "In

addition to the ongoing expenses and debts shown on the parties'

exhibits, Ms. Iverson, as the recipient of the marital home,

Edgewood Farm, will have reoccurring monthly payments due to the

mortgage on that property."    The court then awarded her a sum of

$1,700 per month.

        We have held that "while Code § 20-107.1 requires a

chancellor to consider the provisions made with regard to the

marital property under Code § 20-107.3, we view that requirement

as a practical means by which the chancellor may fix a proper

spousal support award in light of the financial result of the

monetary award."     Gamble, 14 Va. App. at 577, 421 S.E.2d at 646.

In Gamble, this Court held that the chancellor abused his

discretion by fashioning a spousal support award that

effectively required the husband to satisfy the mortgage

obligations on the marital home he was required to convey to his

wife.     See id. at 577, 421 S.E.2d at 647.   However, in this

case, an award of $1,700 per month clearly does not equal the

$7,327 monthly mortgage payment assumed by wife for Edgewood

Farm.    Accordingly, the trial court properly considered the

financial result of the monetary award of Edgewood Farm.

Changed circumstances may serve as a basis for future

modification; however, we cannot say that the trial court was

plainly wrong or without evidence to support its decision at the

time it was made.

                                - 21 -
     Finally, husband contends that the court failed to

determine the income that would be generated by the equitable

distribution award.    According to husband, the court did not

consider the income that wife will receive from the monetary

award, from the rental or sale of the St. Martin villa, or from

the income earned on the proceeds of the sale of Edgewood Farm.

     We disagree.     The trial court noted that "each party will

realize income generated from the assets each receives under the

court's equitable distribution award."    The court made a

comprehensive listing of the assets and specific findings of

value.   It carefully considered the appropriate awards and

explained, to our satisfaction, its rationale in distributing

the income producing assets.    Thus, the trial court did consider

the equitable distribution award in determining spousal support.

     Finding no reversible error, the decree is affirmed.

                                                             Affirmed.




                                - 22 -